                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES A. EVANS,                              )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )    Case No. 3:19-cv-1290-DWD
                                              )
 ANTHONY WILLS,                               )
                                              )
        Defendant.                            )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       Petitioner James A. Evans filed a habeas corpus petition pursuant to 28 U.S.C.

§ 2254 challenging his state court conviction. (Doc. 1) This Court dismissed Evans’

petition for failure to exhaust his state court remedies (Doc. 52) and his motion to alter or

amend the judgment. (Doc. 62) He has appealed to the Seventh Circuit Court of Appeals.

(Doc. 56) Now before the court is Evans’ motion for leave to appeal in forma pauperis. (Doc.

64)

       A federal court may permit a party to proceed on appeal without full pre-payment

of fees provided the party is indigent and the appeal is taken in good faith. 28 U.S.C.

§ 1915(a)(1) & (3); FED. R. APP. P. 24(a)(3)(A). An appeal is taken in “good faith” if it

seeks review of any issue that is not clearly frivolous, meaning that a reasonable person

could suppose it to have at least some legal merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th

Cir. 2000).

       Evans states that the basis of his appeal is “Inordinate Unjustifiable
Delay/Miscarriage of Justice.” (Doc. 64 at 5) Throughout the course of his petition, Evans

has argued again and again that he failed to exhaust his state court remedies due to

inordinate delays in state court that were not justifiable. (See Docs. 1 at 7–17; 11 at 52–62;

22 at 57–67; 48; 51; 54) The stated basis for appeal does not indicate that Evans means to

do anything more than rehash the same arguments with the Seventh Circuit. Because this

Court has twice considered and rejected these arguments (Docs. 52 & 62), it finds that the

appeal is frivolous and not taken in good faith. See Moose v. Krueger, No. 1:16-cv-1403-

JBM, 2016 U.S. Dist. LEXIS 176232, at *7 (C.D. Ill. Dec. 20, 2016) (finding appeal not taken

in good faith because petitioner sought to raise the same meritless argument that the

court had already rejected four times).

       For these reasons, it is ORDERED that Evans’ motion for leave to appeal in forma

pauperis (Doc. 64) is DENIED. The Clerk of Court is DIRECTED to forward a copy of this

Order to the Seventh Circuit Court of Appeals.

       SO ORDERED.

       Dated: June 24, 2021




                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge




                                              2
